Citation Nr: 1030572	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-24 490	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

Whether new and material evidence sufficient to reopen the claim 
of entitlement to service connection for a lumbar spine disorder 
has been received and, if so, whether a grant of service 
connection for a lumbar spine disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972, 
including service in Vietnam; his Military Occupational Specialty 
(MOS) was combat engineer and he was awarded the Purple Heart 
Medal.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in part, denied reopening of the appellant's claim of 
entitlement to service connection for a back disorder.  

In January 2010, a Travel Board hearing was held at the Los 
Angeles RO before the undersigned Veterans Law Judge.  A 
transcript is in the claims file.  

At that hearing, and subsequently, the appellant submitted 
additional evidence concerning his claim.  This evidence 
consisted of a VA medical record dated in 2009, as well as third 
party statements.  The appellant has submitted a written waiver 
of review of that evidence by the RO, as is provided for in 
38 C.F.R. § 20.1304.  An additional third party statement from a 
man who had previously submitted a similar statement was 
submitted in February 2010, without a waiver.  However, as the 
issue of service connection for a lumbar spine disorder on the 
merits is being remanded herein, the RO will have the opportunity 
to review the evidence prior to the issuance of any Board 
decision.

The Board notes that the Veteran's claim for service connection 
for a lumbar spine disorder was originally denied in an October 
1980 rating decision; the appellant was notified of the denial, 
but he did not appeal the denial and, instead, sent in a request 
to reopen the claim in December 1981.  The basis of the denial 
was that the appellant's service medical records were silent as 
to any back disorder and there was no evidence of a current back 
condition noted during the April 1980 VA medical examination.  
The October 1980 rating decision represents the last final action 
on the merits of the lumbar spine claim.  See Glynn v. Brown, 6 
Vet. App. 523 (1994).  



The appellant subsequently re-submitted the lumbar spine claim in 
December 1981.  In a September 1982 rating decision, the RO 
denied the reopening of the claim, finding that the appellant had 
not submitted any new and material evidence showing a new factual 
basis for a grant of service connection.  The evidence of record 
does not contain a notice letter transmitting that decision to 
the Veteran.  However, he subsequently sought to reopen his low 
back claim in May 2003.  In a July 2003 rating decision, the RO 
denied the reopening of the appellant's lumbar spine claim, 
finding that he had not submitted any new and material evidence.  
The appellant was sent a copy of that rating decision on July 28, 
2003, but he did not appeal the denial.  The July 2003 RO rating 
action thus represents the last final decision on any basis as to 
the issue of whether the appellant is entitled to service 
connection for a lumbar spine disorder.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, the Board will consider whether any of 
the evidence submitted since the July 2003 rating decision 
constitutes new and material evidence.

The issue of entitlement to service connection for a lumbar spine 
disorder on the merits is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for a lumbar spine disorder was denied in an October 1980 RO 
decision; notice was given to the appellant, and he did not 
appeal the denial.

2.  Reopening of the appellant's claim of entitlement to service 
connection for a lumbar spine disorder was denied in a July 2003 
RO decision; notice was given to the appellant the same month, 
and he did not appeal the denial.

3.  The evidence received since the most recent final unfavorable 
RO decision in July 2003, when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate the 
appellant's claim and, when considered together with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the lumbar spine disorder claim.


CONCLUSIONS OF LAW

1.  The October 1980 RO decision that denied the claim relating 
to service connection for a lumbar spine disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The July 2003 RO decision that denied the reopening of the 
claim relating to service connection for a lumbar spine disorder 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3.  Additional evidence submitted subsequent to the July 2003 
rating decision that denied the appellant's claim for service 
connection for a lumbar spine disorder is new and material, and 
serves to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for a lumbar spine 
disorder; the Board is granting in full the benefit (reopening of 
the claim) sought on appeal.  The issue of entitlement to service 
connection is being remanded.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist in relation to the reopening 
of the lumbar spine service connection claim, such error was 
harmless and will not be further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The October 1980 rating decision, in which the appellant's lumbar 
spine disorder service connection claim was finally disallowed on 
the merits, is final.  38 C.F.R. § 20.1103.  This is so because 
the appellant did not appeal the decision within the time period 
allowed.  

The July 2003 rating decision, the last time the appellant's 
lumbar spine disorder claim was finally disallowed on any basis, 
is final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or presented 
since the July 2003 rating decision.  See Glynn v. Brown, 6 Vet. 
App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for a lumbar spine disorder was 
denied in essence because the service medical records did not 
mention any low back injury and there was no diagnosis of a 
lumbar spine disorder in connection with the April 1980 VA 
medical examination; any new and material evidence must relate to 
this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its July 2003 
decision included such evidence as the appellant's DD Form 214; 
partial service treatment records (STRs); service personnel 
records; the January 1979 VA Form 21-526; VA, Vet Center and 
private medical treatment records dated between 1962 and 2003; 
the transcript of the personal hearing conducted at the RO in 
April 1987; and the report of the VA medical examination 
conducted in April 1980.  The evidence added to the record 
subsequent to the issuance of the July 2003 rating decision 
includes written statements from the appellant and his 
representative; VA and private treatment records dated between 
2004 and 2009; the June 1, 1971, Daily Staff Journal for the 
appellant's unit; a May 1999 Board for the Correction of Military 
Records decision; buddy statements; and the transcript from the 
January 2010 Travel Board hearing.

The appellant's STRs document that no low back disorder was noted 
at the time of his service entrance examination in October 1969, 
or at the time of his service exit examination in March 1972.  No 
lumbar spine disorder was found during the April 1980 VA medical 
examination, although the examiner did note a history of a lower 
back injury.  A November 1978 VA treatment record includes a 
diagnosis of chronic back pain and a description of an in-service 
injury to the appellant's back during a fall from a vehicle.  

In his quest to reopen his claim, the appellant has indicated 
that he is seeking service connection for a lumbar spine 
disorder.  He has stated that he did not have a lumbar spine 
disorder when he entered into service and that he injured his low 
back in service.  He provided similar statements when he 
testified at his January 2010 Travel Board hearing.  He testified 
that he was involved in a vehicle incident in June 1971, that he 
was treated for his back while he was on medical hold, and that 
he saw a chiropractor immediately upon getting out of service.  
The appellant's spouse described the appellant's current back 
problems.  The appellant also testified that he had been involved 
in Workers' Compensation claims.

In addition, the appellant has submitted written statements from 
soldiers who served with him in Vietnam or after he returned to 
the United States (Fort MacArthur, California) after Vietnam.  
These statements describe the incident in which the appellant's 
back was injured and his continuing difficulties with his back 
thereafter, in service and after service.

The private evidence of record includes letters from two 
chiropractors who treated the appellant.  A July 2004 letter from 
one states that the appellant received treatment for his lumbar 
spine from 1980 to 1985, and from 1988 to 1991.  The other 
chiropractor reported treating the appellant for low back 
problems since 1985.  

Review of the appellant's VA medical treatment records reveals an 
August 2006 clinical assessment of chronic low back pain 
secondary to degenerative disc disease and myofascial back pain.  
He underwent a VA radiographic examination in September 2006.  
The associated X-ray report revealed the presence of minimal 
degenerative disc disease at L3-4 and L4-5.  In addition, there 
was mild degenerative disc disease at T11-12 and T12-L1, as well 
as moderate disc space narrowing at L5-S1.  

The Board notes that the appellant is competent to report that he 
experienced low back pain.  See Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  As previously noted, the credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, a June 2006 VA 
physician note intimates that the appellant's low back pain was 
related to his in-service injury.  Thus, the claims file now 
contains evidence of a current diagnosis of a lumbar spine 
disorder that is related to his in-service experiences.  

In light of the fact that the Veteran has a current lumbar spine 
diagnosis, and in light of the fact that he is competent to 
testify as to causation and continuity of his lumbar spine 
symptomatology, this additional evidence shows that the lumbar 
spine condition may be related to his service.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the July 2003 rating decision provides relevant information as 
to the question of whether the appellant incurred lumbar spine 
pathology during his years of military service.  The Board finds 
that the evidence cited above constitutes new and material 
evidence sufficient to reopen the claim for service connection 
for a lumbar spine disorder.  With the claim having been 
reopened, the service connection claim is addressed in the REMAND 
section which follows.

ORDER

The claim for service connection for a lumbar spine disorder is 
reopened; to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

The evidence of record does not contain all of the appellant's 
STRs.  In cases where a veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist a veteran in developing facts pertinent 
to his claim in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The evidence of record indicates that the appellant was treated 
in service at the 95th Evacuation Hospital (June 1971), Fort 
MacArthur Army Hospital (1971-72) and Long Beach Naval Hospital 
(1971-72).  In this case, the RO has apparently deemed the 
majority of the appellant's STRs to be unavailable.  However, 
there is no indication in the record that attempts were made to 
find his inpatient medical records, or to find alternative 
medical records.

VA is, therefore, on notice of records that may be probative to 
the claim. See Robinette v. Brown, 8 Vet. App. 69 (1995). In 
addition, government records that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Therefore in order to 
fulfill the duty to assist, the rest of the appellant's STRs or 
alternative medical records should be obtained and associated 
with the claims file.

The appellant has not been afforded a current VA medical 
examination of his lumbar spine.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran was involved in a mine explosion which resulted in 
low back pathology while he was in service and has continued to 
the present.  He has presented written statements and testimony 
to that effect.  In addition, the appellant was awarded a Purple 
Heart, and there are third party statements from the his comrades 
that this award was related to the explosion which injured his 
back.  In light of the existence of credible evidence of 
continuity of symptoms capable of lay observation, the Board 
finds that the duty to assist in this case requires that a VA 
medical opinion should be obtained on remand.

In this regard, the Veteran served an eight-month tour of duty in 
Vietnam.  However, there is no indication in the claims file that 
he is considered a combat veteran.  If he is a combat veteran, 
then the statutory provisions which hold that, in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran are applicable.  
Service connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  See 38 U.S.C.A. 
§ 1154.

If the appellant is found to have served in combat, the RO/AMC 
should apply the provisions of 38 U.S.C.A. § 1154 with regard to 
his claimed events in service which are asserted to have given 
rise to a lumbar spine disorder - in particular, the asserted in-
service mine explosion.

These considerations require investigation by medical 
professionals , because the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to 
assist includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must satisfy itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A , the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should take appropriate steps to 
secure the appellant's 95th Evacuation Hospital 
(June 1971), Fort MacArthur Army Hospital (1971-
72) and Long Beach Naval Hospital (1971-72) 
records or alternative records for the Veteran 
through official channels or any other 
appropriate source, including the appellant.  Any 
and all records obtained should be associated 
with the claims file.  If there are no records, 
the RO should so specifically find and the 
documentation used in making that determination 
should be set forth in the claims file.

3.  The AMC/RO should contact the appellant to 
obtain the names and addresses of all VA medical 
care providers and treatment centers where he has 
been treated for any lumbar spine problems since 
service.  The AMC/RO should obtain those records 
that have not been previously secured.

4.  The AMC/RO should contact the appellant to 
obtain the names and addresses of any other post-
service medical care providers, private or 
government, who have treated him for his claimed 
lumbar spine pathology.  After securing the 
necessary release(s), the AMC/RO should obtain 
all available associated records that have not 
been previously secured.  

5.  The AMC/RO should contact the appropriate 
state office and private insurance companies to 
obtain copies of the medical records associated 
with the appellant's applications (1999 and 2004) 
for Workers Compensation benefits and those upon 
which any original or continuing award was based.

6.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant and his representative 
should also be informed of the negative results 
and be given opportunity to secure the records.

7.  The AMC/RO must make a specific determination 
as to whether or not whether the appellant is a 
veteran of combat.

8.  After completing any additional notification 
and/or development action deemed warranted by the 
record, the AMC/RO should schedule the Veteran 
for an orthopedic examination to determine the 
nature, extent, onset date, and etiology of his 
claimed lumbar spine pathology.  The claims file 
must be made available to and reviewed by the 
examiner.  Any studies, such as radiographic 
examination, deemed necessary should be 
performed.  An opinion in response to the 
questions below should be obtained even if 
the appellant does not report for the 
examination.

The examiner should consider the information in 
the claims file and the data obtained from the 
examination to provide an opinion as to the 
diagnosis and etiology of any lumbar spine 
disorder found.  Specifically, the examiner is 
requested to delineate the in-service complaints 
related to the low back and to provide an opinion 
as to whether it is as likely as not that any 
documented lumbar spine disorder is related to 
symptoms or signs the appellant may have had 
prior to service, in service (October 1969 to May 
1972) or within one year of service separation.  
The examiner should state whether the 1971 injury 
as described could have in any way caused the 
appellant's degenerative disc disease and/or 
degenerative joint disease of the lumbar spine.  
Reference should be made to all private and VA 
medical evidence of record on that question.

The examiner should offer an opinion as to the 
medical probabilities that the current lumbar 
spine pathology is attributable to the 
appellant's military service.  

The orthopedic examiner should respond to the 
following specific questions, and provide a full 
statement of the basis for the conclusions 
reached:

a.  What kinds of lumbar spine injuries has 
the appellant had?

b.  What kinds of symptoms are etiologically 
related to such injuries?

c.  What is the likelihood, based on what is 
medically known about lumbar spine pathology, 
that any of the appellant's current complaints 
are directly caused by or etiologically 
related to the 1971 mine explosion?

d.  What is the likelihood, based on what is 
medically known about lumbar spine pathology 
such as degenerative disc disease, that any 
low back complaints documented since service 
were symptoms of an in-service injury as 
opposed to some other pathology from an 
intervening injury?

In assessing the relative likelihood as to origin 
and etiology of the lumbar spine conditions 
specified above, the examiner should apply the 
standard of whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), with 
the rationale for any such conclusion set out in 
the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.  

If any opinion and supporting rationale cannot be 
provided without invoking processes relating to 
guesses or judgment based upon mere conjecture, 
the examiner should clearly and specifically so 
specify in the report, and explain why this is 
so.  In this regard, if the examiner concludes 
that there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the examiner should state whether 
the inability to provide a definitive opinion was 
due to a need for further information (with said 
needed information identified) or because the 
limits of medical knowledge had been exhausted 
regarding the etiology of the Veteran's lumbar 
pathology.  See Jones v. Shinseki, 23 Vet. App. 
382 (2010).

9.  Upon receipt of the VA medical examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner(s) for corrections or additions.  See 
38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board to 
return the examination report as inadequate for 
evaluation purposes.).  

10.  After all appropriate development has been 
accomplished, the AMC/RO should consider all of 
the evidence of record and re-adjudicate the 
appellant's claim.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application of 
all appropriate legal theories.  

11.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided with a supplemental statement 
of the case (SSOC) and given an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


